Name: Council Regulation (EEC) No 4281/88 of 21 December 1988 concerning the safeguard measure laid down in Article 2 of Decision No 5/88 of the EEC-Sweden Joint Committee amending Protocol 3
 Type: Regulation
 Subject Matter: international trade;  Europe;  European construction;  executive power and public service;  international affairs;  EU institutions and European civil service
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 381 / 33 COUNCIL REGULATION (EEC) No 4281 / 88 of 21 December 1988 concerning the safeguard measure laid down in Article 2 of Decision No 5 / 88 of the EEC Sweden Joint Committee amending Protocol 3 measures provided for in Article 2 ofDecision No 5 / 88 of the EEC Sweden Joint Committee . Such measures shall become applicable immediately . Article 2 Before deciding on the measures to be taken , the Commission may hold consultations . Such consultations shall be held in the Committee on Origin set up under Article 12 of Council Regulation (EEC) No 802 / 68 of 27 June 1968 on the common definition of the concept of the origin of goods ( 4 ), as last amended by Regulation (EEC) No 3860 / 87 ( 5 ). THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas an Agreement between the European Economic Community and the Kingdom of Sweden (') was signed on 22 July 1972 and came into force on 1 January 1973 ; Whereas Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which is an integral part of the said Agreement , was amended by Decision No 5 / 88 of the EEC Sweden Joint Committee of 14 December 1988 ( 2 ) with a view to simplifying the cumulation rules ; whereas a specific safeguard measure is provided for in Article 2 of that Decision ; Whereas Council Regulation (EEC) No 2839 / 72 of 19 December 1972 on the safeguard measures provided for in the Agreement between the European Economic Community and the Kingdom of Sweden ( 3 ) relates only to the implementation of the safeguard and interim protective measures provided for in Articles 22 to 27 of the Agreement ; whereas it is not suitable for implementation of the specific safeguard measure provided for in Article 2 of Decision No 5 / 88 ; whereas procedures for implementing the said safeguard should consequently be laid down ; Whereas the said safeguard measure is to apply throughout the experimental three-year period laid down in Decision No 5 / 88 , Article 3 The Commission shall communicate any decision concerning the safeguard measures referred to in Article 1 to the Council and the Member States without delay . Any Member State may refer the Commission's decision to the Council within a period of not more than 15 working days . The Council , acting on a qualified majority , may take a different decision within a period which shall in no circumstances exceed three months from the date of the communication referred to in the first subparagraph . Article 4 Nothing in this Regulation shall affect the procedures for implementation of the safeguard measures and interim protective measures in Articles 22 to 27 of the Agreement laid down by Regulation (EEC) No 2839 / 72 . HAS ADOPTED THIS REGULATION: Article 5 The notification on behalf of the Community to the Joint Committee provided for in the second paragraph ofArticle 2 of Decision No 5 / 88 shall be made by the Commission . Article 1 Where the application of the new provisions concerning cumulation leads to such an increase in the quantity of non-originating materials effectively incorporated that serious injury or threat of serious injury is caused to production being carried out in the Community , the Commission , acting on its own initiative or a reasoned request from a Member State , may adopt the safeguard Article 6 This Regulation shall enter into force on 1 January 1989 . It shall apply until 31 December 1991 . ( ] ) OJ No L 300 , 31 . 12 . 1972 , p. 97 . ( 2 ) See page 18 of this Official Journal . ( 4 ) OJ No L 148 , 28 . 6 . 1968 , p. 1 . ( 3 ) OJ No L 300 , 31 . 12 . 1972 , p . 186 . ( 5 ) OJ No L 363 , 23 . 12 . 1987 , p . 30 . No L 381 / 34 Official Journal of the European Communities 31 . 12 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU